                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


KEVIN LEACH,
     Plaintiff,

       v.                                          CIVIL ACTION NO. 19-CV-3233


PPS PHILA PRISON SYSTEM,
      Defendant.

                                             ORDER

       AND NOW, this'[f ~ay of:2"~, 2019, upon consideration of

Leach's Motion to Proceed In Forma Pauperis (ECF No. 1), and his prose

2) it is ORDERED that:

        1. Leave to proceed in forma pauperis is GRANTED pursuant to 28 U .S.C. § 1915.

       2. The Complaint is DEEMED filed.

        3. The Complaint is DISMISSED without prejudice for failure to state a claim

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

        4.   Leach is given thirty (30) days to file an amended complaint. Any amended

complaint must identify all defendants in the caption of the amended complaint and shall state

the basis for Leach's claims against each defendant. Defendants who are not named in the

 caption will not be treated as defendants in this case. When drafting his amended complaint,

 Leach should be mindful of the Court's reasons for dismissing his claims as explained in the

 Court's Memorandum. Upon the filing of an amended complaint, the Clerk shall not make

 service until so ORDERED by the Court.

        5.     The Clerk of Court shall send Leach a blank copy of the Court's form general


               I
    complaint to be used by a prose plaintiff bearing the above civil action number. Leach may use

     this form to file his amended complaint if he chooses to do so.

            6.     If Leach fails to comply with this Order, his case may be dismissed for

     failure to prosecute without further notice.

                                                    BY THE COURT:




                                                                                                     !   ~

                                                                                                     I




                     i\

/\C"1
   ~ t /;,//(\<Ii
